PER CURIAM
Defendant was charged by a three-count indictment alleging unsworn falsification (ORS 162.085), unlawfully obtaining public assistance (ORS 411.630), and theft in the first degree (ORS 164.055), and was convicted on all three counts. The latter two crimes were merged at sentencing, with the result that defendant was sentenced separately on the theft and unsworn falsification convictions.
All of the acts were alleged to be a part of the same continuing act or transaction, and the state concedes that under State v. Cloutier, 286 Or 579, 596 P2d 1278 (1979), the trial court erred in not merging all three counts in sentencing. In Cloutier, the court held that an offense committed as one step in the commission of another offense "* * * in the course of a single criminal episode with a single criminal objective, * * *” should be merged with the more serious crime. 286 Or at 597.
Remanded for resentencing.